DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner's Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Examiner's Amendments to Claim 15 was authorized by Won Yoon (Reg. no. 71,058) during the examiner-initiated interview conducted on June 17th, 2022. Authorization for this examiner's amendment was given in a telephone interview with Won Yoon on June 17th, 2022.

The application has been amended as follows:
15. (Currently Amended) A non-transitory medium readable by a processor and storing instructions that cause the processor to perform  operations for transmitting downlink quality information during a random access procedure to a base station (BS) by a user equipment (UE) in a wireless communication system, the operations comprising: 
transmitting a first message (Msg1) for the random access procedure, the Msg1 including a random access preamble to the BS; 
receiving a second message (Msg2) for the random access procedure, the Msg2 including a random access response from the BS; and
transmitting a third message (Msg3) for the random access procedure to the BS through a physical uplink shared channel (PUSCH) based on the random access response,
wherein the Msg3 for the random access procedure includes a downlink channel quality report (DCQR) that is measured by the UE while performing the random access procedure in a radio resource control (RRC) idle state,
wherein, in a frequency domain, the DCQR is measured in a frequency band where the random access response is received, 
wherein, in a time domain, the DCQR is measured for a duration which starts from a beginning of the random access response, and an end of the duration is related to a transmission timing of the Msg3, and
wherein the measured DCQR is related to a physical downlink control channel (PDCCH) repetition level or a PDCCH aggregation level.


Response to Amendment
The Amendment filed 06/07/2022 has been accepted and entered. Accordingly, claim 1-4, 11 and 13 have been amended. 
Claims 6-10 and 12 are canceled.
New claims 14-17 have been newly added.
Claims 1-5, 11 and 13-17 are pending in this application.      

Response to Arguments
Applicant’s arguments: see Pages 7-12 of the Amendment filed 06/07/2022, with respect to claims 1-5, 11 and 13-17, in conjunction with amendments “transmitting a third message (Msg3) for the random access procedure to the BS through a physical uplink shared channel (PUSCH) based on the random access response, wherein the Msg3 for the random access procedure includes a downlink channel quality report (DCQR) that is measured by the UE while performing the random access procedure in a radio resource control (RRC) idle state, wherein, in a frequency domain, the DCQR is measured in a frequency band where the random access response is received, wherein, in a time domain, the DCQR is measured for a duration which starts from a beginning of the random access response, and an end of the duration is related to a transmission timing of the Msg3, and wherein the measured DCQR is related to a physical downlink control channel (PDCCH) repetition level or a PDCCH aggregation level” has been fully considered and are persuasive. Therefore, rejections of claims 1-5, 11 and 13-17 have been withdrawn.


Allowable Subject Matter
Claims 1-5, 11 and 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicants remarks submitted have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “transmitting a third message (Msg3) for the random access procedure to the BS through a physical uplink shared channel (PUSCH) based on the random access response, wherein the Msg3 for the random access procedure includes a downlink channel quality report (DCQR) that is measured by the UE while performing the random access procedure in a radio resource control (RRC) idle state, wherein, in a frequency domain, the DCQR is measured in a frequency band where the random access response is received, wherein, in a time domain, the DCQR is measured for a duration which starts from a beginning of the random access response, and an end of the duration is related to a transmission
timing of the Msg3, and wherein the measured DCQR is related to a physical downlink control channel (PDCCH) repetition level or a PDCCH aggregation level” have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:
	Motorola/R1-1807937 (Non-Patent Literature Publication: "Introduction of Even Further Enhanced MTC of LTE in 36.213, s06-s07, R1-1807937”, 3GPP TSG RAN WG1 #93, Busan, Korea, 07 June 2018), which is directed to LTE communication system; and teaches that a user equipment (UE) is applying the random access procedures/downlink quality information to eNodeB base station (BS) for both MCG and SCG  in a wireless communication system, PRACH configuration and frequency position for random access channel parameters, parameters for determining the root sequences and their cyclic shifts in the preamble sequence; the L1 random access procedure encompasses the transmission of random access preamble to the eNodeB, Layer 1 procedure is triggered upon request of a preamble transmission by higher layers; receiving random access response from the eNodeB in the L1 random access procedure; the UE is transmitting the CQI/CSI, PMI, RI and CRI report (e.g., downlink quality information) to the eNodeB through a physical uplink shared channel (PUSCH) transmission based on the random access response and, transmitting the CSI reporting (e.g., downlink quality information) to the eNodeB through a physical uplink shared channel (PUSCH) transmission based on the Random Access Response Grant and; if frequency hopping (FH) is configured for a physical downlink control channel (PDCCH or MPDCCH) related to the random access response, the CQI/CSI that is downlink quality information includes information about wideband CQI value/ downlink quality and, frequency hopping (FH) field in corresponding to the Random Access Response Grant; and
	Samsung/R1-160543 (Non-Patent Literature Publication: “Updates on A-CSl Reporting, R1-160543”, 3GPP TSG RAN WG1 #84, St Julians, Malta, 05 February 2016), which is directed to a random access network communication system; and teaches that when the LC/CE UE is configured with frequency hopping for a physical downlink control channel (PDCCH or MPDCCH) transmission related to the Random Access Response Grant, the CQI/CSI that is downlink quality information includes information about wideband CQI value/downlink quality (see page 1 3 Suggested Revisions for [1] 7.2.1 Aperiodic CSI Reporting using PUSCH lines 1-3 to page 2 lines 1-25).
	None of these references, taken alone or in any reasonable combination, teach the claims as amended, “transmitting a third message (Msg3) for the random access procedure to the BS through a physical uplink shared channel (PUSCH) based on the random access response, wherein the Msg3 for the random access procedure includes a downlink channel quality report (DCQR) that is measured by the UE while performing the random access procedure in a radio resource control (RRC) idle state, wherein, in a frequency domain, the DCQR is measured in a frequency band where the random access response is received, wherein, in a time domain, the DCQR is measured for a duration which starts from a beginning of the random access response, and an end of the duration is related to a transmission timing of the Msg3, and wherein the measured DCQR is related to a physical downlink control channel (PDCCH) repetition level or a PDCCH aggregation level” in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/IVAN O LATORRE/Primary Examiner, Art Unit 2414